Citation Nr: 1325355	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  13-06 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement for medical care provided by the Slocum Center on January 24, 2013.


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel











INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1957 to September 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March and February 2013 determinations of the Department of Veterans Affairs (VA) Medical Center in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that VA should provide payment to the Slocum Center in Eugene, Oregon, for orthopedic services rendered on January 24, 2013.  His claim has been denied because prior authorization was not obtained for the Veteran to seek medical attention a non-VA facility, because he was not having a medical emergency, and because another VA facility was available.

It appears that the Veteran's claim has only been considered under 38 U.S.C.A. § 1728.  The record indicates the Veteran does not have any service-connected disabilities.  Upon remand, he should be provided with notice as to the evidence needed to substantiate a claim for medical reimbursement or payment, and his claim should also be considered under 38 U.S.C.A. §§ 1703 and 1725, which also apply to the reimbursement of medical expenses.  

It is not clear from the file whether the Veteran is enrolled in the VA health system and that he received treatment within the last 24 months, or that he would be personally liable for the Slocum Center expenses.  This information must be developed upon remand.
The Veteran alleges that he asked for and received authorization from the Roseburg VAMC.  Administrative notes and notes of telephone contact from January 22, January 24, and February 6, 2013, do show the Veteran seeking authorization, but do not indicate what he was told.  Upon remand, all administrative notes regarding this Veteran's request to seek treatment at the Slocum Center need to be obtained.

The Veteran has alleged that he was having a medical emergency regarding his knee.  Upon remand, an effort should be made to obtain his medical records from the Slocum Center.

The March 2013 decision suggests that a VA facility was available to treat the Veteran on January 24, 2013, however the record does not contain documentation of that fact.  Upon remand, efforts should be made to confirm whether a VA facility was available.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran with a notice letter that tells him what evidence is needed to substantiate entitlement to reimbursement or payment of medical expenses under all the reimbursement regulations and laws that may be applicable to his claim, including 38 U.S.C.A. §§ 1703, 1725, and 1728.

2.  Ascertain whether the Veteran  

a.  is enrolled in the VA health care system and whether he received VA health care at any time since January 24, 2011 (i.e., within the 24 months preceding the care rendered at Slocum Center). 

b.  would be personally liable to pay the medical expenses, and whether he is entitled to care or services under a health-plan contract or health insurance.

4.  Contact the Roseburg VAMC for 

a.  any additional administrative records (possibly contained in the treatment notes) regarding the Veteran's request to receive treatment at Slocum Center.  

b.  information regarding whether that facility or any other VA facility was available to provide medical care on January 24, 2013.

5.  Make arrangements to obtain the Veteran's treatment records from the Slocum Center.

6.  After completion of the above, and any other development deemed necessary, review the expanded record and readjudicate the Veteran's claim.  If the benefit sought is not granted, provide the Veteran and his representative, if any, a supplemental statement of the case (SSOC) and an appropriate period of time to respond.  Thereafter, return the claim file to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



